Citation Nr: 1414000	
Decision Date: 04/01/14    Archive Date: 04/11/14

DOCKET NO.  11-27 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to a total rating based on unemployability due to service-connected disabilities (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from October 1967 to July 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The Veteran and his wife testified before the undersigned Veterans Law Judge via videoconference in January 2012.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks a TDIU, asserting that his service-connected posttraumatic stress disorder (PTSD) and heart disease preclude employment.  At his January 2012 hearing, the Veteran testified that his psychiatric symptoms impacted his ability to work, and that his heart disability produced physical limitations.  He and his wife identified various private providers.  The Board notes that some private records are associated with the claims file; however, it is not clear whether there are any outstanding private medical records.  This question should be clarified.  

The Board further notes that the Veteran has not been afforded VA examinations to ascertain whether his service-connected PTSD (evaluated as 70 percent disabling) and/or heart disease (evaluated as 60 percent disabling) render him unemployable.  At his hearing, he described the limitations placed on him by his service-connected disabilities.  The Board acknowledges that the Veteran has a nonservice-connected visual impairment for which he is in receipt of Social Security Administration disability benefits, and that there is evidence that he left his most recent employment more than 20 years ago due to that disability.  However, in light of the evaluations assigned to his service-connected disabilities, the Board has concluded that examinations to determine the impact of these disabilities on potential employment are warranted.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for each private provider from whom he has received treatment for his service-connected PTSD and heart disease.  Upon receipt of such, VA must take appropriate action to contact the above providers and request all outstanding records related to PTSD and heart disease.  The Veteran should be informed that in the alternative he may obtain and submit the records himself.

2.  Schedule the Veteran for VA psychiatric and cardiovascular examinations to determine whether the Veteran is unemployable as the result of his service-connected PTSD and/or heart disorder.  

The claims file should be forwarded to the examiners for review.  The examiners should be directed to elicit a complete employment history from the Veteran, the pertinent details of which should be recited in the examination reports.  All indicated testing should be carried out and the results recited in the examination reports.  

Following examination, interview of the Veteran, and review of the claims file, the examiners should discuss the impact of the Veteran's PTSD or heart disease (as relevant to the individual examination) on his ability to obtain and maintain gainful employment.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the Veteran's service-connected disabilities alone render him unable to obtain or maintain gainful employment.  

If the above inquiry cannot be addressed, the examiner should provide a complete explanation as to why it cannot be addressed.

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

3.  Review the examination report for compliance with the Board's directives.  Any deficiencies should be resolved prior to recertification to the Board.  

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the above development and any additional development deemed appropriate, readjudicate the issue on appeal.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


